Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-20 are presented for examination.
   
Priority
Acknowledgment is made of applicant's claim for priority from U. S. Provisional Patent Application Serial No. 62/555,672, filed on 9/8/2017 under 35 U.S.C. 119(e).



Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 5/22/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,666,452. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed toward similar subject matter of a system for property management of a . 

Instant Application
Patent 10,666,452
1. A system for property management of a property, the system comprising: a plurality of set-top boxes located in a respective plurality of rooms at the property; an unoccupied room profile providing environment conditions in each of the plurality of rooms when unoccupied; an occupied room profile providing the environment conditions in each of the plurality of rooms when occupied; and each of the plurality of set-top boxes including: a housing securing a signal input, a signal output, a processor, memory, storage, and transceiver therein, a busing architecture communicatively interconnecting the signal input, the signal output, the processor, the 45an environmental condition within the room of the respective set-top box, and the memory accessible to the processor, the memory including processor-executable instructions that, when executed, cause the processor to: send environmental control information consistent with the unoccupied room profile via the transceiver to the environmental amenity when the room is unoccupied, unless receipt of a guest preference profile, send environmental control information consistent with the occupied room profile via the transceiver to the environmental amenity when the room is unoccupied, the guest 
hospitality property management, the system comprising: a plurality of set-top boxes located in a respective plurality of rooms at a hospitality establishment having the plurality of rooms; an unoccupied room profile providing environment conditions in each of the plurality of rooms when unoccupied, the environmental conditions including lighting; an occupied room profile providing the environment conditions in each of the plurality of rooms when occupied; and each of the plurality of set-top boxes including: a housing securing a signal input, a signal output, a processor, the signal input configured to receive a source signal from an external source, the signal output configured to forward a fully tuned signal to a display, 45the storage storing the unoccupied room profile and the occupied room profile, the transceiver configured to be joined in network communication with an environmental amenity, the environmental amenity being co-located within the room of the respective set-top box, the environmental amenity controlling lighting, and the memory accessible to the processor, the memory including processor-executable instructions that, when executed, cause the processor to: send environmental control information consistent with the unoccupied room 
comprise a condition selected from the group consisting of lighting and temperature.
2. The system as recited in claim 1, wherein the environmental conditions further include temperature.

3. The system as recited in claim 1, wherein the environmental conditions further comprise a condition selected from the group consisting of temperature, shade, security locks, and power outlets.
4. The system as recited in claim 1, wherein the guest preference profile further comprises an individual sub- profile, a group sub-profile, and selection rules, the individual sub-profile providing the environmental conditions, the group sub-profile providing the environmental conditions, the selection rules selecting between the application of the individual sub-profile and the group sub- profile.
4. The system as recited in claim 1, wherein the guest preference profile further comprises an individual sub- profile, a group sub-profile, and selection rules, the individual sub-profile providing the environmental conditions, the group sub-profile providing the environmental conditions, the selection rules selecting between the application of the individual sub-profile and the group sub- profile.
5. The system as recited in claim 1, further comprising: a housekeeping/maintenance profile, the housekeeping/maintenance profile providing environmental conditions; and the memory accessible to the processor, the memory including processor-executable instructions that, when executed, cause the 




6. The system as recited in claim 1, further comprising: a housekeeping/maintenance profile, the housekeeping/maintenance profile providing environmental conditions; and the memory accessible to the processor, the memory including processor-executable instructions that, when executed, cause the processor to temporarily override the occupied room profile with the housekeeping/maintenance profile.
6. The system as recited in claim 1, further comprising: a housekeeping/maintenance profile, the housekeeping/maintenance profile providing environmental conditions; and the memory accessible to the processor, the memory including processor-executable instructions that, when executed, cause the processor to temporarily override the occupied room profile with the housekeeping/maintenance profile.
7. The system as recited in claim 1, further comprising: a housekeeping/maintenance profile, the housekeeping/maintenance profile providing environmental conditions; and the memory accessible to the processor, the memory including processor-executable 


8. The system as recited in claim 1, wherein the guest preference profile is actuated in the room occupied by the guest corresponding to the guest preference profile.
9. The system as recited in claim 1, wherein the particular guest preference profile is actuated in only room of the plurality of rooms.
9. The system as recited in claim 1, wherein the particular guest preference profile is actuated in only room of the plurality of rooms.	
10. The system as recited in claim 1, wherein each of the plurality of set-top boxes further comprise a data connection interconnected in the busing architecture.
10. The system as recited in claim 1, wherein each of the plurality of set-top boxes further comprise a data connection interconnected in the busing architecture.
11. The system as recited in claim 10, wherein the unoccupied room profile and the occupied room profile are received via the data connection.
11. The system as recited in claim 10, wherein the unoccupied room profile and the occupied room profile are received via the data connection.


12. The system as recited in claim 10, wherein the unoccupied room profile and the occupied room profile are received via the transceiver.
13. The system as recited in claim 1, wherein the transceiver is configured to communicate with the plurality of proximate amenities via a standard selected from the group consisting of infrared (IR), 802.11, 3G, 4G, Edge, Wi-Fi, ZigBee, near field communications (NFC), Bluetooth, and Bluetooth low energy.
13. The system as recited in claim 1, wherein the transceiver is configured to communicate with the plurality of proximate amenities via a standard selected from the group consisting of infrared (IR), 802.11, 3G, 4G, Edge, Wi-Fi, ZigBee, near field communications (NFC), Bluetooth, and Bluetooth low energy.
	
14. The system as recited in claim 1, wherein the hospitality establishment is selected from the group consisting of furnished multi-family residences, dormitories, lodging establishments, hotels, hospitals, and multi-unit environments.
14. The system as recited in claim 1, wherein the hospitality establishment is selected from the group consisting of furnished multi-family residences, dormitories, lodging establishments, hotels, hospitals, and multi-unit environments.
15. The system as recited in claim 1, wherein the environmental data is selected from the group consisting of amenity interaction, 


16. The system as recited in claim 1, wherein the housing further comprises a housing-dongle combination securing the television input, the television output, the processor, memory, storage, and the active sound control circuit portion therewith.
17. The system as recited in claim 10, wherein the processor and the memory are distributed through the housing- dongle combination.
17. The system as recited in claim 10, wherein the processor and the memory are distributed through the housing- dongle combination.
18. The system as recited in claim 1, wherein the display is selected from the group consisting of televisions and electronic visual display devices.
18. The system as recited in claim 1, wherein the display is selected from the group consisting of televisions and electronic visual display devices.
19. A system for property management of a property, the system comprising: a plurality of set-top boxes located in a respective plurality of rooms at the property; an unoccupied room profile providing environment conditions in each of the an environmental condition within the room of the respective set-top box, and 52the memory accessible to the processor, the memory 
hospitality property management, the system comprising: a plurality of set-top boxes located in a respective plurality of rooms at a hospitality establishment having the plurality of rooms; an unoccupied room profile providing the environmental conditions including temperature; an occupied room profile providing the environment conditions in each of the plurality of rooms when occupied; and each of the plurality of set-top boxes including: a housing securing a signal input, a signal output, a processor, memory, storage, and transceiver therein, a busing architecture communicatively interconnecting the signal input, the signal output, the processor, the memory, the storage, and the transceiver, the signal input configured to receive a source signal from an external source, the signal output configured to forward a fully tuned signal to a display, the storage storing the unoccupied room profile and the occupied room profile, 52the transceiver configured to be joined in network communication with an environmental amenity, the environmental amenity being temperature, and the memory accessible to the processor, the memory including processor-executable instructions that, when executed, cause the processor to: send environmental control information consistent with the unoccupied room profile via the transceiver to the environmental amenity when the room is unoccupied, unless receipt of a guest preference profile, send environmental control information consistent with the occupied room profile via the transceiver to the environmental amenity when the room is unoccupied, the guest preference profile providing the environmental conditions in the room when occupied by the guest corresponding to the guest preference profile, and upon receipt of the guest preference profile, send environmental control information consistent with the guest preference profile via the 
of a property, the system comprising: a plurality of set-top boxes located in a respective plurality of rooms at the property; an unoccupied room profile providing environment conditions in each of the plurality of rooms when unoccupied, the environmental conditions including lighting and temperature; an occupied room profile providing the environment conditions in each of the plurality of rooms when occupied; each of the plurality of set-top boxes including: a housing securing a signal input, a signal output, a processor, memory, storage, and transceiver therein, a busing architecture communicatively interconnecting the signal input, the signal output, the processor, the memory, the storage, and the transceiver, set-top box data including physical data, physical quality assurance data, program an environmental condition within the room of the respective set-top box, and the memory accessible to the processor, the memory including processor-executable instructions that, when executed, cause the processor to: analyze the set-top data for defaults and store resultant self-diagnostic data, store the set-top box data, send the set-top box data, send the self-diagnostic data, send environmental control information consistent 
hospitality property management, the system comprising: a plurality of set-top boxes located in a respective plurality of rooms at a hospitality establishment having the plurality of rooms; an unoccupied room profile providing environment conditions in each of the plurality of rooms when unoccupied, the environmental conditions including lighting and temperature; an occupied room profile providing the environment conditions in each of the plurality of rooms when occupied; each of the plurality of set-top boxes including: a housing securing a signal input, a signal output, a processor, memory, storage, and transceiver therein, a busing architecture communicatively interconnecting the signal input, the signal output, the processor, the memory, the storage, and the transceiver, the signal input configured to receive a source signal from an external source, the signal output configured to forward a fully tuned signal to a display, set-top box data including physical data, physical quality assurance data, program data, program quality 54assurance data, interactive data, environmental data, and identification data, the physical data being, relative to the set-top box, specifications of hardware and cable connection arrangements at the time of installation, the physical quality assurance data being, relative to the set-top box, physical state data of a current condition of the hardware and the cable connections, the program data being, relative to the set-top box, information about system software and application software, the program quality assurance data being, relative to the set-top box, software state data of current operations of the system software and the application software, the interactive data being, relative to the set- top box, temperature, and the memory accessible to the processor, the memory including processor-executable instructions that, when executed, cause the processor to: analyze the set-top data for defaults and store resultant self-diagnostic data, store the set-top box .



The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.  For example some prior arts listed below to show the relation to the inventive concept to the prior art(s) and suggested to the applicant to review and consider all prior arts in considering response to this office communication.

Ratterman (US 20150144642 A1) is related to system and method for communicating with customers in the hospitality industry.

Scoggins et al. (US 9710987) is related to systems and methods for use in acquiring credentials from a portable user device in a unlocking door lock systems.

Christian et al. (US 6854010) is related to multi-location management system.

The applicant is strongly encouraged to contact the examiner if further clarifications are needed with respect to interpretation of currently presented claims and/or cited prior art. 
A reference to specific paragraphs, columns, pages, or figures in a cited prior artreference is not limited to preferred embodiments or any specific examples. It iswell settled that a prior art reference, in its entirety, must be considered for allthat it expressly teaches and fairly suggests to one having ordinary skill in theart. Stated differently, a prior art disclosure reading on a limitation of Applicant'sclaim cannot be ignored on the ground that other embodiments disclosed wereinstead cited. Therefore, the Examiner's citation to a specific portion of a singleprior art reference is not intended to exclusively dictate, but rather, todemonstrate an exemplary disclosure commensurate with the specificlimitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038,1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275,277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319,1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v. BiocraftLabs., Inc., 874 F.2d804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747,750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163USPQ 545, 549 (CCPA 1969). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMESH B PATEL whose telephone number is (571)272-3688.  The examiner can normally be reached on M-TH; 6.30 am - 4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/RAMESH B PATEL/Primary Examiner, Art Unit 2119